 ARROW-HART, INCORPORATED403Arrow-Hart,Incorporated and International Union ofElectrical,Radio and Machine Workers of America,AFL-CIO-CLC. Cases 1-CA-8296 and 1-RC-11824April 30, 1973DECISION,ORDER,AND CERTIFICATIONOF RESULTSBY CHAIRMAN MILLER ANDMEMBERSJENKINS ANDKENNEDYOn January 26, 1973, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisconsolidated proceeding. Thereafter, General Coun-sel filed exceptions and a supporting brief, and Charg-ing Party fileda statementadopting the exceptions ofthe General Counsel.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge and toadopt his recommended Order.ORDERing, Case I-RC-11824. On the basis of a charge filed April20, 1972, by International Union of Electrical, Radio andMachineWorkers of America, AFL-CIO-CLC, hereincalled the Union, the General Counsel on August 24, 1972,issued a complaint againstArrow-Hart, Incorporated, here-in called the Respondentor the Company,alleging viola-tions of Section 8(a)(1) of the Act.In the representation casean election was held on February 23, 1972, and a runoffelection was held on February 23, 1972, and a runoff elec-tion was held on April 13, 1972, and the Union, which inboth instances lost, filed objections to conduct affecting theresult of the second election.The Regional Director investi-gated the objections and on July 27, 1972, issued his Reporton Objections, in which he directed a hearing on a certainobjection. The hearing on the complaint and the objectionwas held on December 11, 1972, at Lewiston, Maine. Briefswere filed by the General Counsel and the Respondent.Upon the entire record and from my observation of thewitnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTArrow-Hart, Incorporated, is a Connecticut corporationhaving a place of business in Lewiston,Maine,where it isengaged in the manufacture,sale, and distribution of elec-trical control and related products. Annually it receivesgoods at this location valued in excess of $50,000 frompoints located outside the State of Maine and ships goodsto points outside the State valued in excess of $50,000. I findthat the Company is engaged in commerce within the mean-ing of the Act and that it will effectuate the policies of theAct to exercise jurisdiction herein.Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.CERTIFICATION OF RESULTS OF ELECTIONIt ishereby certified that a majority of the validballots has not been cast for International Union ofElectrical, Radio and Machine Workers of America,AFL-CIO-CLC, and that said organization is not theexclusive representative of all the employees in theunitherein involved within themeaning ofSection9(a) of the National Labor Relations Act, as amend-ed.DECISIONSTATEMENT OF THE CASETHOMASA. Ricci,Administrative Law Judge:This is aconsolidated proceeding joining for single hearing a com-plaint case,Case1-CA-8296,and a representation proceed-I1THE LABOR ORGANIZATION INVOLVEDI find that International Union of Electrical, Radio andMachine Workers of America, AFL-CIO-CLC, is a labororganization within the meaning of Section 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESThe sole question presented in this case is whether repre-sentatives of the Company unlawfully interfered with theright of its employees freely to engage in self-organizationalactivities, and thereby violated Section 8(a)(1) of the Act, byunduly restricting the privilege of two employees-DanielCote and Albert Doyon-to discuss the Union with theircoworkers, presumably to encourage others to join theUnion, and by coercively surveilling-that is, spying upon-its employees'activities in the matter.Four specific instan-ces of illegal conduct are alleged,two before the first elec-tion and two before the second one.Early in November 1971 NormanBlais, a productionsupervisor, told Cote, the shipping clerk, to cease leaving hiswork area when he needed packaging supplies, customeraddresses, and such things, but to remain in his assignedplace of work while the necessary data and materials werebrought to him at his request. It is said that in consequenceof this "restriction" upon Cote the Respondent `limited his203 NLRB No. 68 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontact" with the employees and thereby interfered with hisright to solicit the others to join the Union. Later the samemonth, or early in December, the same supervisor also toldDoyon,a setup and machine maintenance man workingthroughout the first floor assembly department,no longerto move from one machine to another at the direct requestof this or that assembly worker but to wait for successivework assignments from the supervisor himself,who wouldpersonally relay the requests for assistance from the workersto him.This too,according to the complaint,imposed alimitation upon Doyon's previous freedom to move aboutamong the employees, while all of them were at work, andto talk with them about anything and everything, includingthe union campaign.As to the other two alleged unfair labor practices, the firstis a decision, also by Supervisor Norm.anBlais, that Doyonshould take his 10-minute morning coffeebreak from 8:30to 8:40 instead of from 8:45 to 8:55, as he had been doing.Doyon testified that whereas under the earlier coffee sched-ule he used to sit with 15 other employees or so, now he hadbut 4 to keep him company, 3 newly hired persons who wereineligible to vote in the coming runoff election,and I whowas opposed to having a union in the company anyway.Here the Respondent is accused of interfering with Doyon'sright to engage in union activity on his own time,albeit oncompany property, whereas in the first two cases the chargeis that the Company interfered with the employees' right tosolicit others to join while everybody-solicitors and solici-tees-were onthe clock and supposedly at work.As to the last charge of improper conduct-calledillegalin the complaint and interference with the election in theobjection-it is that "since ... March 27, 1972, the Re-spondent,through [four supervisors] . . .engaged in sur-veillance among the employees......If the complaintphrasing be taken at face value the Company continued todo this to the day the complaint issued on August 24. Thetestimony offered in support only partially clarifies the mat-ter. It seems to say the act of surveillance occurred onlyonce, on the morning of the election on April 13, 1972, whenboth parties, Company and Union, put their best foot for-ward towards ingratiating themselves in the minds of theprospective voters.The Union's witnesses also seemed to besaying, with encouragement by the General Counsel, thatthe interference,by prohibited spying,was a continuingthing for a week before the election, starting the Fridaybefore the balloting, which came on a Thursday. Clearlythere is no indicationof any activityalong these lines, legalor illegal, after the election was over and lost by the Union.The Respondent first heard of the Union when it receiveda letter dated November 2 advising it that six employees,including Cote and Doyon by name,were members of itsorganizing committee.The six were called to a meeting withcertain supervisors and told, according to Cote: ". . . thatwe wouldn't be able to campaign on company time. Theonly time we could campaign was during our breaks, beforework, outside of the building and whenever. And that if wewere caught campaigning during company time we wouldbe treated severally." According to Doyon: ". . . that wewere an organizing committee to organize the union in theshop and that he knew about the laws and if we were caughtorganizing on company time we would be dealt with se-verely." At the hearing the General Counsel expressly con-ceded this was a proper no-solicitation rule for managementto promulgate,and of course there is no charge it was in anyway illegal. It follows the Respondent had no less a right tosee to it that the rule was not violated.The new work orders issued to Cote and Doyon resultedin their having less occasion,while atwork,to socialize withother employees.If the word"interfere"is at all relevant tothese situations,itmeans only interference with quickershipmentby Coteand faster service on the assembly ma-chines by Doyon; some of their paid worktime was wastedon occasion.I shall therefore dismiss these two allegationsof the complaint.The Company defended Blais' actions on the ground thata management consulting firm survey of the expanding op-erations required that the roving employees be held to onelocation for a while and that Doyon had complained of tooburdensome a life with employees crowding him with theirrequests for assistance.The General Counsel disputes thefirst assertion and Doyon,as a witness,denied having com-plained to the supervisor. On the total record I credit thedefense witnesses,but these are inconsequential matters.The principal contention made in support of the complaintis that the Respondent picked on these two men because oftheir union activities.The argument is grounded upon verypoor reasoning.Announcement of a lawful no-solicitationrule means it can be effectively enforced;itmeans the em-ployees have no right, protected by statute, to violate therule while at work. But if what the Company did to Cote andDoyon was in no sense an encroachment upon their protect-ed rights,the fact it chose them for treatment-even as-sumingtheywerethesoleoutstandingunionprotagonists-could never change the nature and characterof the treatment the Respondent accorded them. It may wellbe management felt it could not rely on these two people tocomply with the rule and wanted to remove temptationfrom their paths. Cote was discharged only a week after hewas told to stick to his knitting and Doyon quit the job onthe very day the Union lost the secondelection.Could it beCote could not holdstill in his unionfervor and that Doyonfeltwith him it had to be a union or no work at all? Thecomplaint calls both of them "ardent union supporters."The fallacyin reasoning continues in the GeneralCounsel's brief, which says the evidence shows the two wereoutstanding unioneers.It shows nothing of the kind. WhenBlais spoke to Cote on November 8, the Company had beenadvised by the Union, in writing, of 12 named employeesconstituting the organizing committee and, by the time hechanged Doyon's method of assignment, it had been put onnotice by the Union-assumably to lay the foundation forany later claims to pinpointed discrimination-that therewere 29 employees on the organizing committee,each againnamed individually.There is no evidence at all indicatingthe Company had reason to believe Cote or Doyon was anydifferent from all of the others in their prounion enthusiasm.It should be unnecessary to explain why, as a matter oflogic, the absence of any evidence as to the activities of 27persons does not suffice to prove affirmatively thattheywere any less ardent than the 2.On April 7, a week before the second election,there wasa change in the schedule for morning and afternoon coffee- ARROW-HART, INCORPORATED405break periods and for the lunch hour; the change was occa-sioned by the continuing increase in personnel, progressingfrom about 50 or 60 persons in 1971 to about 100 in 1972.The lunchroom, also used as a coffeebreak area, was be-coming too crowded. Instead of a single lunch period for all,two such periods were established and the entire group di-vided. The 10-minute coffeebreaks for all employees wererearranged. In the downstairs assembly production areaalone, where 50 or 60 assembly people worked, about 20persons had their coffee period changed; among them wasDoyon. From among all the employees so affected, thecomplaint picks Doyon and says that, because he ended upwith only four others having coffee with him and becausehe was prounion, it follows that in his case there was anulterior motive in making the change-i.e., to curb his talkin favor of the Union. The record does not warrant theinference.There is no evidence of union animus,eitheragainst the employees as a whole or against Cote and Doy-on individually.'If an inference of illegal motive arises, itmust arisefrom the fact that Doyon's coffeebreak waschanged and from that one fact alone. This is a circuitousargument and must fall. Again, he was only I of 29 personssaid to have favored the Union; on this record, so far as theCompany can be charged with a knowledge, it knew him asone among many and nothing else. Moreover, there is plau-sible explanation of his change, supported by evidence outof his own mouth. There were two setup maintenance menin the department at the time,and Supervisor Blais testifiedhe had to have one on duty at all times and thereforechanged the hour of one. Doyon admitted he was trainingthe other man, but he belittled Blais' explanation on theground that the second man was not competent to take careof machines in his absence. The new man could hardly havebeen incompetent, for the Respondent was able to do with-out Doyon's services only a week later when he quit theCompany. I shall recommend dismissal of this complaintallegation also.During the last week before the election both sides elec-tioneered enthusiastically. Everyday, from Friday to thefollowing Thursday April13, union agentsdistributed leaf-lets at the door of the plant as the employees arrived, fromabout 6 a.m. to 7 a.m. On three of these mornings, but noton election day itself, one or two supervisors stood 15 feetinside the entrance door-toward the end of a short corri-dor-and handed out countervailing literature to the em-ployees to influence the election, "to create goodwill amongthe employees,"as company witnesses admitted. BruceBeeler, the plant manager, was also there almost everyday,most of the time sitting at a desk at the end of the corridorand to the right, where he could not be seen from outsidethe glass door through which the employees entered thebuilding. He normally does not do this, for he usually ar-rives at the 7 a.m. work starting time; he said his purposeon this special occasion was to "greet" the people. On theday of the election before 7 o'clock, Frederick Walters, thepersonnel administrator, arrived contrary to his custom. He1 In keeping with the tenor of the prosecution case as a whole,the GeneralCounsel had Doyon say at the hearing that he was once reminded of theno-solicitation rule and told not to campaign on company time In the Gov-ernment brief this is called proof of union animusexplained at the hearing this happens on occasion when hiswife uses the family car, but the story is thin in view of hisfurther statement of what he did that morning.He said heonly came 5 or 10 minutes before 7 and spent almost 5minutes at the door, holding it open for successive employ-ees to enter-"to be a gentleman," "itmakes good employeerelations."And throughout the 7-day period there was,placed a foot or two inside the door, what seems, from aphotograph in evidence,to be a new and perfectly cleanlarge garbage pail,of the kind ordinarily found in anyone'sbackyard.On it was attached a large and clear sign reading:"IUE TRASH."The charge is spying,devious and clandestine ferretingout of the ardent unioneers as against the lukewarm.ArthurLebel and Charles Klaris,IUE organizers,told of what theysaw from the sidewalk,looking through the glass door intothe darkened corridor inside.They testified the two supervi-sors,Norman and his brother Gerald Blais, were not onlystanding inside the door at the inner end of the hall, butwere also "grouped"there,where,according to the GeneralCounsel,they were"visibly noticeable."Theyadded thecompany people not only saw what was going on outsidebut also came to the door to "look"and see.Lebel saidWalters stood at the door acting as host for about 40 min-utes;Klans made it only 20 to 25 minutes; Walters reducedit to 5 minutes.The truth is somewhere in the riddle of allthis. But that the personnel administrator's purpose was toinfluence the employees in favor of the Company in theelection which started at 10 a.m. that same morning cannotbe doubted.Apart from an implied message that can be saidto have arisen from the suggestively placed garbage pail,there is no evidence that the company representatives saidanything untoward to any of the employees at anytime.Theydid say "good morning" and"how do you do," butthat is all.Ido not think Lebel's further testimony that hesaw Walter's "lips move" can support any further finding.And DianneCote,the only employee who testified aboutthese events,said that when Walters held the door open forher he said nothing and pointed to nothing.Lebel also saidthat when Walters held the door open,with his right handon the doorknob,he kind of waived his left arm about, notactually pointing with his finger,but in a vague and subtlefashion making the employees aware of the pail.Waltersinsisted he did nothing of the sort.He did not have to, forthe invitation could not have been clearer in the physicalcircumstances.It is a common practice for these supervisors to stop atthe desk at the end of this hall every morning when theyarrive to check on any message receivedby thejanitor aboutemployees who call to say they will not come to work. Theydo it again just before 7 a.m. to verify anew.This is also theplace where in ordinary circumstances members of theclan-all management agents-will at least for the momentgreet one another in the morning.There is also someambiguity in the union witnesses'testimony as to who andhow many of the supervisors were standing or grouped thereon any given morning.On 3 of the 6 days before the elec-tion,the two Blais brothers did distribute company litera-ture in the hall while the IUE men were doing the sameoutside.They did notdo so onThursday.In handing outthe literature they had to walk back and forth from the rear 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the front door,because some of the employees puncheda clock in the back and went to work on the first floor, andothers turned right in the corridor immediately inside theentrance door to punch a separate clock and go right up-stairs to the second floor.If, as they approached the frontdoor to reach some of the employees,the supervisors alsolooked out the door-after all, it is made of glass-and sawtheir counterparts giving out their election material, it wassomething that could hardly be avoided in any event. Itwould be childish to call this spying,for if there is one thingeverybody knew all the time it is that the IUE was distribut-ing outside and the Company inside.The play is over;the Union lost two elections, winning 37out of 91 votes in the first and only 25 out of 87 in thesecond.Now the Board is asked to make a retroactive ap-praisal of choreography.Empowered by congressional fiatas arbiter of the correct arrangement and setting of thecompeting actors on the preelection stage, as well as of thewords and props dictated by the authors,itmust explain itsopinion as to: (1) the numerical balance between perform-ing groups-five management representatives congregating15 feet inside the corridor against only three union organiz-ers gathered outside the gate; (2) the proper distancing, atcertainmoments,of the general manager and two fore-men-too far up stage near the entrance portal,perhaps, orsufficently close to the supervisory offices and clothingracks at the darkened back curtain; (3) the artistic nuance,and the consequent message,suggested in Walters' graciousgestures in cavalierly holding the door for the arriving cho-rus of employees;(4) the movement of his lips as viewedfrom the sidewalk-a sort of orchestra pit or up-front seat,as it were;and (5) the indelicate propriety of equating aconstitutional right of free speech-"Inmy opinion theunion is trash"-with disparagement of campaign literatureas proper contents for the garbage pail. One is reminded ofrecent observations by Mr.Miller,the Chairman of theBoard,inBill's Institutional Commissary Corporation,200NLRB No.154: ". . . belabored examination of minutiae.... to purist a view of what parties may be permitted tosay in election campaigns. . .microscopic examination ofalleged campaign impurities...."An employer has the right to distribute election campaignmaterial of its own.It has a right to express its opinion ofunion literature,even calling it trash-in writing as well asorally.And it has a right to do these things at the verymoment the union is trying to persuade the employees to acontrary view-certainly anywhere on its premises, in theinner reaches of the plant or at the front door,even if thedoor is made of looking-through glass.What the GeneralCounsel's argument really amounts to here is that the Re-spondent may not do what it legally is permitted to do. Withapologies for having perhaps "belabored the minutiae," Ishall dismiss this allegation and also,with it the whole com-plaint.RECOMMENDED ORDERUpon the entire record,it is hereby recommended thatthe complaint be, and it is hereby is,dismissed.Case 1-RC-11824I hereby recommend that the objections to the election inCase 1-RC-11824 be overruled.